The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-19, 21-24, 26, 28-29, 35, 37-39, 41-42, 49, 51, 57, 60-62 and 64-64 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 1, it is clear that a chamber through which the biological sample passes and at least one detection transducer placed at least partially in the chamber are required by the claim.  However it is not clear if the wherein clause/statement is requiring structure that is capable of collecting/soring the detected information and processing it to make the determinations or if the wherein statement is simply functional language that does not place any further limitations on the apparatus.  For examination purposes, claim 1 will be treated by examiner as the wherein clause/statement language constitutes nonlimiting functional language because claim 19 clearly includes structural language capable of performing the functional language in the wherein clause/statement of claim 1.  With respect to claims 2-3, 5-6, 8-9 and 41-42 it is not clear what structure of the claim or claims from which they depend the listing of various properties are attempting to provide a further limitation of.  Are the listing or properties an attempting to limit the detection transducer structure, the chamber structure or some element of the structure that is not recited in the claim or not positively recited as an element of the claim?  With respect to claim 7, it is not clear how defining the biological subject further limits the claim from which it depends.  Is it a limitation of the transducer structure, the chamber structure or some element of the structure that is not recited in the claim or not positively recited as an element of the claim?  With respect to claims 11-12, it is not clear how defining the collected information further limits the claim from which it depends.  Is it a limitation of the transducer structure, the chamber structure or some element of the structure that is not recited in the claim or not positively recited as an element of the claim?  With respect to claim 13, it is not clear what if any structure is required to perform the functional language of the claim.  With respect to claims 13-15, it is not clear how defining the different signals further limit the claim or claims from which they depend.  Is it a limitation of the transducer structure, the chamber structure or some element of the structure that is not recited in the claim or not positively recited as an element of the claim?  With respect to claims 16-17, it is not clear how defining the disease further limits the claim or claims from which they depend.  Is it a limitation of the transducer structure, the chamber structure or some element of the structure that is not recited in the claim or not positively recited as an element of the claim?  With respect to claim 18, it is not clear if the sensor is the detection transducer of claim 1 or something different.  It is not clear in claims 18 and 62 what is meant by “at the microscopic level.”  Does it refer to a concentration level a feature that is present, does it refer to a feature that is present within individual cells in the biological subject or does it mean something else?  With respect to claim 19, is there any structural relationship between the read-out circuitry and the detection transducer or are they two independent elements?  Additionally, the sensor language of claim 18 is singular while the sensor language of claim 19 is “at least one sensor” and “the sensor” so the scope of the language appears to be inconsistent.  In claim 19, it is not clear if “the sensor is referring to the sensor of claim 18 or the at least one sensor of claim 19.  Claim 21 goes back to “the sensor” while claim 22 uses “each sensor”, so that the language is not consistent with respect to the number of sensors.  With respect to claims 35 and 37-39, it is not clear how the claim language further limits the claim or claims from which they depend.  Is it a limitation of the transducer structure, the chamber structure or some element of the structure that is not recited in the claim or not positively recited as an element of the claim?  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 2-3, 5-9, 11-17, 35, 37-39 and 41-42 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of these claims do not find basis in the structure required for claim 1 or the claim from which they depend or are defining elements that are not positively recited as required structure by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-19, 21-24, 26, 28-29, 35, 37-39, 41-42, 49, 51, 57, 60-62 and 64-65 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yu (US 2013/0183660).  With regard to claim 1, Yu teaches an apparatus for detecting presence or monitoring progression of a disease in a biological subject (apparatus for detecting a disease in a biological subject; paragraphs [0006], [0249]), comprising a chamber in which the biological subject passes through (biological subject flows through chamber; paragraph [0322]), and at least one detection transducer placed partially or completely in the chamber (electric probes (transducer) in the side of the chamber; paragraph [0322]); wherein information related to properties of cells in the biological subject and of cell-surrounding media is detected by the detection transducer and collected for analysis to determine whether the disease is likely to be present with the biological subject or to determine the status of the disease (probe detects different properties of the biological subject including cells and media to analyze the subject and detect presence (status) of a disease; paragraphs [0009], [0045], [0179], [0249], [0322]), thereby providing the ability to continuously determine or monitor progression of the disease (the probe described would allow for real time monitoring as the disease progresses; paragraphs [0309], [0332]).  With regard to claims 2-3, 5-9, 11-17, 35, 37-39 and 41-42, since they are all dependent from and do not further limit the scope of claim 1, they are also anticipated by the same sections described with respect to claim 1 above.  With respect to claims 10, 18-20, 22-24 and 28-29 at least figures 2(a), 3 and 17-18 in combination with the paragraphs describing them teach multiple microdevices integrated into the chamber.  With respect to claim 26, paragraphs [0040] and [0269] teach that the chamber has a length ranging from 1 micron to 50,000 microns (nano-tube micro-trench (chamber) can be length from 5 nm (0.005 micron) to 10 mm (10,000 micron)), from 1 micron to 15,000 microns, from 1 micron to 10,000 microns, from 1.5 microns to 5,000 microns, or from 3 microns to 1,000 microns.  Or the chamber has a width or height ranging from 0.1 micron to 100 microns; from 0.1 micron to 25 microns (nano-tube micro-trench (chamber) can be width from 1 nm (0.001 micron) to 10 [micro]m which includes 0.1 micron to 25 microns), from 1 micron to 15 microns, or from 1.2 microns to 10 microns.  With respect to claim 49, Yu teaches a method for detecting the presence or progression of a disease in a biological subject (method for detecting a disease in a biological subject; paragraphs [0006], [0249], [(0338]), comprising detecting information related to properties of cells in the biological subject and of cell-surrounding media with the apparatus of claim 1, and analyzing the collected information to determine the likely presence or progression of the status of the disease within the biological subject (probe detects different properties of the biological subject including cells and media to analyze the subject and detect presence (status) of a disease; paragraphs [0009], [0045), [0179], [0249], [0322]).  With respect to claim 51 and 57, and Yu further discloses wherein the disease to be detected or monitored comprises degradation in immune system, a non-cancer disease, a pre-cancer condition, or cancer (disease to be detected is cancer; paragraph [0291]).  These same sections of Yu also cover the method of claims 60-62 and 64-65.  
Examiner notes that at least publications US 2013/0236882, US 2013/0316329, US 2014/0017670, US 2014/0030799 and US 2015/0369798 have similar/equivalent figures and descriptions as the above applied Yu publication and therefore also anticipate the instant claims.  
Claims 1-3, 5-19, 21-24, 28, 35, 37-39, 41-42, 49, 51, 57, 60-62 and 64-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matson (US 4,863,873).  Figures 1-2 and 6-8 along with their associated discussion teach device and method for detecting presence or monitoring progression of a disease in a biological subject (apparatus for detecting a disease in a biological subject), comprising a chamber in which the biological subject passes through (see at least figure 1 with its associated discussion), and at least one detection transducer placed partially or completely in the chamber (see at least figures 1-2 with their associated discussion); wherein information related to properties of cells in the biological subject and of cell-surrounding media is detected by the detection transducer and collected for analysis to determine whether the disease is likely to be present with the biological subject or to determine the status of the disease (see at least figure 8 with its associated discussion), thereby providing the ability to continuously determine or monitor progression of the disease.  Thus at least claims 1, 49 and 60 are anticipated.  With regard to claims 2-3, 5-9, 11-17, 35, 37-39 and 41-42, since they are all dependent from and do not further limit the scope of claim 1, they are also anticipated by the same sections described with respect to claim 1 above.  At least figures 2 and 6-8 with their associated discussion teach the features of the claims not specifically described above.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11-17, 35, 37-39 and 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,408,565, claims 1-19 of U.S. Patent No. 9,651,542, claims 1-37 of U.S. Patent No. 10,012,651, claims 1-63 of U.S. Patent No. 10,161,927, claims 1-10 of U.S. Patent No. 10,295,541, claims 1-38 of U.S. Patent No. 10,895,573 and claims 1-14 of U.S. Patent No. 11,085,923.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that totally encompasses the patented claims so that one cannot practice the claimed invention without also practicing the instantly claimed invention.  
Claims 1-3, 5-19, 21-24, 26, 28-29, 35, 37-39, 41-42, 49, 51, 57, 60-62 and 64-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of copending Application No. 15/917,518 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that totally encompasses the 15/917,518 claims so that one cannot practice the 15/917,518 invention without also practicing the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-19, 21-24, 26, 28-29, 35, 37-39 and 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/172,968 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that totally encompasses the 17/172,968 claims so that one cannot practice the 17/172,968 invention without also practicing the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-19, 21-24, 26, 28-29, 35, 37-39 and 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 12-13, 15-16, 22, 25-27, 30-32, 34, 37, 40-41, 43-44, 47, 50, 52, 54, 57 and 63 of copending Application No. 17/282,770 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that totally encompasses the 17/282,770 claims so that one cannot practice the 17/282,770 invention without also practicing the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references are related to the above applied references or teach detection of analytes in a flow channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797